DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakama et al. US PG-PUB 2016/0103105 A1 (hereafter Nakama) in view of Dourdeville US PG-PUB 2010/0171055 A1 (hereafter Dourdeville).
As to claim 1: Nakama discloses a thermal conductivity detector for a gas chromatograph (¶ 2), comprising: 

a heating element (11a; fig. 9) accommodated in the first portion (fig. 9) to detect thermal conductivity of the sample gas (¶ 31 discloses filament 11a as a temperature sensing element and detects thermal conductivity of a sample gas as disclosed in ¶ 38 and 39); and 
a heat retention unit (9a; fig. 9) configured to keep the first portion warm (the cell space 9a disclosed in ¶ 32 is considered to be configured to keep the first portion warm at least by limiting exposure to ambient conditions by being closed except for the gas inlet and outlet as well as by virtue of being a mass that will absorb heat from the filament 11a and will therefore maintain the first portion of the flow path at or near the desired temperature).
Nakama does not explicitly teach:
wherein a first coating having resistance to a cleaning fluid for removing an adhered substance due to the sample gas is formed on an inner surface of the second portion of the flow path.
Dourdeville teaches a coating on walls that define one or more fluid paths and that serves to prevent corrosion to chromatography instruments (¶ 147 regarding the TiO2 layer that is effective in preventing corrosion of the underlying metal).


As to claim 2: Nakama as modified by Dourdeville teaches the thermal conductivity detector as recited in claim 1,
wherein the first coating (the coating disclosed in Dourdeville in ¶ 147) is also formed on an inner surface of the first portion (Dourdeville ¶ 147 - when considered in combination with the flow path portions as defined above regarding Nakama, the coating is suggested to be applied to the entire flow path to attain the same benefit of corrosion prevention throughout because gas flows through the entire gas flow path and therefore includes the first portion of the flow path as well).

claim 3: Nakama as modified by Dourdeville teaches the thermal conductivity detector as recited in claim 1,
wherein the first coating (the coating disclosed in Dourdeville ¶ 147) has higher resistance to the cleaning fluid than a material forming the flow path (because the cleaning fluid is claimed as part of a functional limitation in claim 1, i.e. the cleaning fluid is not itself claimed but rather claimed as the first coating having resistance thereto, the cleaning fluid is not considered to be positively recited and thus Nakama as modified by Dourdeville is considered to meet the claim limitations as recited because Dourdeville ¶ 147 notes that the coating “prevent[ing] corrosion of the underlying metal”; because the material forming the flow path of Nakama is disclosed as being metal in Nakama ¶ 33, the first coating is considered to have a higher resistance to a cleaning fluid than the material forming the flow path).

As to claim 6: Nakama as modified by Dourdeville teaches a gas chromatograph (21 of Nakama; fig. 3) comprising:
a sample vaporization unit (29 of Nakama; ¶ 26) configured to generate a sample gas by vaporizing a sample (¶ 26 of Nakama);
a column configured to separate components of the sample gas generated by the sample vaporization unit (31 of Nakama as disclosed in ¶ 26); and
the thermal conductivity detector as recited in claim 1 (see the rejection of claim 1 describing how the combination of Nakama and Dourdeville are considered to teach the claimed features thereof),
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakama et al. US PG-PUB 2016/0103105 A1 (hereafter Nakama) in view of Dourdeville US PG-PUB 2010/0171055 A1 (hereafter Dourdeville) as applied to claim 1 above, and further in view of Goto US Pat 4,095,462 (hereafter Goto).
As to claim 4: Nakama as modified by Dourdeville teaches all of the limitations of the claimed invention as described above regarding claim 1, including a heating element (11a of Nakama), but does not explicitly teach:
wherein the heating element is provided with a second coating having resistance to the cleaning fluid.
Goto teaches wherein a heating element of a thermal conductivity measuring device is provided with a coating having resistance to a cleaning fluid (col. 3, lines 20-27; the resistance elements are noted to be coated in anti-corrosive material, such as a ceramic, and is therefore considered to have at least some resistance to a cleaning fluid at least by virtue of being anti-corrosive).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Nakama as modified by Dourdeville in the manner suggested by Goto above because the inclusion of a second coating on a heating element protects said heating element from corrosive effects, in particular, due to gas as suggested in Goto col. 3, lines 24-27.

As to claim 5: Nakama as modified by Dourdeville and Goto teaches the thermal conductivity detector as recited in claim 4,
wherein the second coating (the ceramic disclosed in Goto col. 3, lines 24-27) has higher resistance to the cleaning fluid than a material forming the heating element (because the cleaning fluid is claimed as part of a functional limitation in claim 1, i.e. the cleaning fluid is not itself claimed but rather claimed as the second coating having resistance thereto, the cleaning fluid is not considered to be positively recited and thus Nakama as modified by Dourdeville and Goto is considered to meet the claim limitations as recited because Goto col. 3, lines 24-27 notes that the coating is “anti-corrosive material”; because the material forming the heating element of Nakama is disclosed as being metal in Nakama ¶ 32, the second coating is considered to have a higher resistance to a cleaning fluid than the material forming the filament).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856